Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 1 of 17 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

 SCOTT EDELMAN,

                        Plaintiff,                     Case No. 21 Civ. 3109

 -against-

 ARISTOCRAT PLASTIC SURGERY P.C.,
 and KAYVON TEHRANI,

                        Defendants.

                                          COMPLAINT

       Plaintiff Scott Edelman (“Edelman”), by and through his attorneys, Kessler Matura P.C.,

complaining of Defendants Aristocrat Plastic Surgery P.C. (“APS”) and Kayvon Tehrani

(“Tehrani,” together with APS, “Defendants”), alleges as follows:

                                         INTRODUCTION

       1.      Diagnosed with COVID-19, lying in a hospital bed, barely able to breath, and afraid

for his life, Scott Edelman received a text message from his employer on March 22, 2020: APS

was “temporarily” laying him off. Dr. Kayvon Tehrani, APS’ owner and sole full-time surgeon

at the medical clinic knew about Edelman’s dire condition, as the two continuously texted

throughout Edelman’s hospitalization. While APS furloughed some employees, Tehrani decided

to keep on several APS employees with responsibilities overseen by Edelman. But with Edelman

in the hospital, Tehrani excluded him.

       2.      Edelman was discharged from the hospital on April 6, 2020.           However, he

developed “long-haul” COVID-19 and continued to suffer the effects after his release from the

hospital. Throughout, Edelman updated Tehrani about his condition. On May 20, 2020, while
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 2 of 17 PageID #: 2




Edelman still faced the effects of his illness and only days before APS brought back almost its

entire staff, Tehrani called Edelman to tell him he was terminated for good.

       3.       Edelman’s tenure at APS began in July 2013, when he was hired as Vice President

of Business Affairs and General Counsel to help drive up APS’ revenue and handle day-to-day

business, financial, and legal affairs. Tehrani and Edelman formed a written agreement that

Edelman would receive ten percent of revenue increases from where revenue stood at his start.

       4.       Revenue jumped with Edelman on board, more than doubling over his tenure.

However, Tehrani only paid Edelman what he was owed for two of his almost seven years at APS.

       5.       Not only did Tehrani refuse to provide any reasonable accommodation for Edelman

to work, he refused to pay Edelman what he had earned.

                                 NATURE OF THE CLAIMS

       6.       The unlawful discrimination described herein was committed in violation of

Section 504 of the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. § 794 et seq., the

New York State Human Rights Law (“NYSHRL”), N.Y. Executive Law §§ 290 et seq., and the

New York City Human Rights Law (“NYCHRL”), N.Y. City Administrative Code §§ 8-101 et

seq.

       7.       The failure to pay earned commissions described herein constitutes a violation of

N.Y. Labor Law §§ 190, et seq. (“NYLL”) and a breach of contract in violation of common law.

       8.       Plaintiff has filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and intends to file an Amended Complaint alleging violations

of the Americans with Disabilities Act Amendments Act of 2008, 42 U.S.C. § 12101, et seq.

(“ADAAA”), following the EEOC’s completion of its investigation and/or issuance of a Notice of

Right to Sue.

                                                2
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 3 of 17 PageID #: 3




       9.      Following commencement of this action, a copy of this Complaint will be served

both on the New York City Commission on Human Rights and the Office of the Corporation

Counsel of the City of New York, thereby satisfying the notice requirements of the NYCHRL.

       10.     Any and all other prerequisites to the filing of this suit have been met.

                                   JURISDICTION & VENUE

       11.     Jurisdiction of the Court over this controversy is based upon the Rehabilitation Act.

       12.     This Court has supplemental jurisdiction over Plaintiff’s state and local law claims

pursuant to 28 U.S.C. § 1367(a).

       13.     Venue is proper within this Judicial District pursuant to 28 U.S.C. § 1391 because

all or a substantial part of the events or omissions giving rise to the claims herein occurred in the

Eastern District of New York.

                                         THE PARTIES

Plaintiff Scott Edelman

       14.     Plaintiff Scott Edelman is a resident of Nassau County, New York.

       15.     At all times relevant, Plaintiff was an “employee” within the meaning of all

applicable statutes.

Defendants

Defendant Aristocrat Plastic Surgery P.C.

       16.     Defendant APS is a private health clinic that provides cosmetic plastic and

reconstructive surgery and other non-surgical procedures.

       17.     At all times hereinafter mentioned, APS was and still is an “employer” within the

meaning of all applicable statutes.



                                                 3
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 4 of 17 PageID #: 4




       18.      At all times relevant to the Complaint, APS was and still is a professional

corporation organized and existing pursuant to the laws of the State of New York.

       19.      APS has two locations. APS’ Manhattan Office is located at 33 West 56th Street,

in New York, New York (“Manhattan Office”). APS’ Long Island Office is located at 560

Northern Boulevard, Suite 109, in Great Neck, New York (“Long Island Office”).

       20.      Upon information and belief, APS seeks to accept Medicare as a form of payment

for its medical services.

       21.      Upon information and belief, APS is authorized to accept Medicare as a form of

payment for its medical services.

       22.      Upon information and belief, APS accepts Medicare as a form of payment for its

medical services.

Defendant Kayvon Tehrani

       23.      Tehrani is a medical doctor licensed in the State of New York.

       24.      Upon information and belief, and at all times hereinafter mentioned, Tehrani owns

and/or operates APS.

       25.      Upon information and belief, Tehrani is the Chief Executive Officer of APS.

       26.      Upon information and belief, and at all times hereinafter mentioned, Tehrani is the

President of APS.

       27.      Upon information and belief, and at all times hereinafter mentioned, Tehrani is a

shareholder of APS.

       28.      Upon information and belief and at all times hereinafter mentioned, Tehrani is an

agent of APS.



                                                 4
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 5 of 17 PageID #: 5




       29.     Upon information and belief, and at all times hereinafter mentioned, Tehrani has

authority over personnel decisions for APS.

       30.     Upon information and belief, and at all times hereinafter mentioned, Tehrani

supervises employees of APS.

       31.     Upon information and belief, and at all times hereinafter mentioned, Tehrani has

the authority to hire and fire employees for APS.

       32.     Upon information and belief, and at all times hereinafter mentioned, Tehrani has

authority over payroll decisions for APS.

       33.     Upon information and belief and at all times hereinafter mentioned, Tehrani has

power to make binding decisions for APS.

       34.     At all times hereinafter mentioned, Tehrani was and still is an “employer” within

the meaning of all applicable statutes.

       35.     Upon information and belief, Tehrani seeks to accept Medicare as a form of

payment for his medical services.

       36.     Upon information and belief, Tehrani is authorized to accept Medicare as a form of

payment for his medical services.

       37.     Upon information and belief, Tehrani accepts Medicare as a form of payment for

his medical services.

                                              FACTS

APS Failed to Pay Edelman Earned Commissions

       38.     In 2012, Tehrani and Edelman began talks for APS to hire Mr. Edelman. At the

time, Edelman was a named partner at a law firm, which had represented APS for several years.



                                                5
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 6 of 17 PageID #: 6




       39.    Edelman and Tehrani discussed that Edelman would use his multifaceted skillset –

Edelman was a CPA and attorney, working as Managing Partner at his law firm, which he had

help grow in revenue during his tenure – to drive up APS’ revenue and administer APS business,

legal, and financial matters. In turn, Tehrani and Edelman agreed to tie a portion of Edelman’s

compensation to APS’ revenue growth.

       40.    In June 2013, Edelman and Tehrani began negotiating specific terms for Edelman’s

employment agreement, which Edelman reduced to a papered draft.

       41.    The initial draft of the employment agreement contained a commissions clause,

stating “Edelman will receive payments equal to 5% of revenue of [APS] between $3,200,000 and

$3,500,000.   Edelman will receive payments equal to 20% of revenue of [APS] between

$3,500,000 and $4,000,000. Edelman will receive 25% of revenue of Aristocrat in excess of

$4,000,000. All payments under this section are to be made biweekly.” The draft employment

agreement also contained clauses regarding Edelman’s base salary and other benefits.

       42.    After exchanging the initial draft, Edelman and Tehrani continued their negotiation

regarding revenue-tied compensation.

       43.    After coming to a verbal agreement, Edelman reduced a final agreement to writing,

solely changing the commissions clause from the previous iteration. Edelman emailed the final

agreement to Tehrani on June 19, 2013 as an attachment, stating in the email body that he had

“enclosed the changes as discussed.”

       44.    The final agreement contained a new commissions provision: “Edelman will

receive payments equal to 10% of total revenue of [APS] over $3,500,000. All payments under

this section are to be made biweekly.”



                                               6
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 7 of 17 PageID #: 7




       45.     While neither Edelman nor Tehrani signed the agreement, on June 20, 2013,

Tehrani responded by email, stating “Awesome. . . . We should celebrate you coming on board.”

Tehrani inscribed his name at the bottom of the email.

       46.     Edelman started his employment with APS as Vice President of Business Affairs

and General Counsel on July 1, 2013.

       47.     He held that position for the entirety of his employment.

       48.     Edelman’s responsibilities at APS included business growth and management,

including marketing and account management, as well as a wide array of legal and financial

matters, such as real estate acquisition and rental, contract drafting and negotiation, debt and loan

management, accountant oversight, and litigation management.

       49.     The first two years of Edelman’s employment went according to the agreement.

       50.     Between July 1, 2013 and June 30, 2014, Edelman’s first year, APS earned

approximately $4,112,823 in revenue.

       51.     On June 30, 2014 – the final day of Edelman’s first year – Edelman sent a message

to Tehrani via Nextech, APS’ internal messaging system, regarding the commissions he earned.

The message stated “$4,112,823; 10% of 612,283 = 61,282. $2357 per pay period.”

       52.     Tehrani responded less than one minute after Edelman’s message, stating “great,

enjoy my friend:). please call payroll. [sic]”

       53.       Over the next year, APS paid Edelman the earned $61,282, abiding by the

agreement with Edelman to pay the equivalent of 10% of all APS revenue over $3,500,000.

       54.     After the July 2014 – June 2015 year, APS never paid Mr. Edelman the entirety of

his earned commissions again.



                                                 7
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 8 of 17 PageID #: 8




       55.     Edelman went to Tehrani on numerous occasions to request payment of his earned

commissions.

       56.     In February 2016, as a partial payment for earned commissions, Tehrani increased

Edelman’s annual salary by $30,000 and added $1,000 to his monthly expense account.

       57.     On other occasions where Edelman asked for payment of the earned commissions,

Tehrani would invariably make an excuse for why APS could not pay at the time.

APS/Tehrani Discriminated Against Edelman Because He Contracted COVID-19

       58.     On Saturday, March 14, 2020, Edelman began to feel ill while in his home.

       59.     The following day, Sunday, March 15, Edelman experienced a persistent

bronchitis-like cough and high fever. He spoke by telephone with his cardiologist, who advised

that he quarantine in his den and seek a test for COVID-19.

       60.     After speaking with his doctor, Edelman called Tehrani to inform him that he was

sick and would not be at work the following day.

       61.     On Monday, March 16, Edelman exchanged a series of text messages with Tehrani

regarding his symptoms.

       62.     Edelman went to Northwell Health Lab at Plainview Hospital for testing on

Tuesday, March 17. He received tests for the flu and the coronavirus. The flu test came back

negative while Edelman was at the lab.

       63.     After receiving the tests, Edelman again exchanged text messages with Tehrani to

inform him of the tests and his worsening symptoms.

       64.     Edelman’s symptoms worsened to included shortness of breath and on Wednesday,

March 18, he was admitted into North Shore University Hospital.



                                               8
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 9 of 17 PageID #: 9




         65.   While still at the hospital on Thursday, March 19, Edelman received confirmation

that he had tested positive for SARS-CoV-2 and had developed COVID-19.

         66.   Later that Thursday, March 19, Edelman sent several text messages to Tehrani to

apprise him of the positive COVID-19 test and hospitalization. Tehrani responded that he would

have to close APS’ Great Neck office because Edelman was there prior to becoming symptomatic.

         67.   The hospital staff decided to discharge Edelman on Thursday, March 19, believing

his symptoms would improve.

         68.   However, by Friday, March 20, Edelman’s breathing had become so constrained

that he had difficulty walking more than a few steps. Edelman returned to North Shore University

Hospital, where he was again admitted.

         69.   On Saturday, March 21, Edelman exchanged text messages with Dr. Tehrani and

informed him that he had returned to the hospital.

         70.   On Sunday, March 22, Edelman received a text message from an APS outside

consultant, Shana Ackerman (“Ackerman”), stating that APS had “temporarily” terminated his

employment along with other APS employees at its Great Neck, New York office.

         71.   The text message from Ackerman further stated that APS sought to backdate the

termination to March 13, 2020.

         72.   On or around March 22, APS cut off Edelman’s access to its systems, including

email.

         73.   Edelman remained in the hospital until April 6. For many of the days he was

hospitalized, Edelman required an oxygen face mask to breath, which supplied oxygen at the

maximum possible level. On several occasions, the hospital doctors contemplated intubating

Edelman given the high level of oxygen he required.

                                                9
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 10 of 17 PageID #: 10




         74.   Approximately five APS employees remained employed at APS in March 2020,

including some employees with administrative responsibilities that Edelman oversaw on a daily

basis.

         75.   Neither Ackerman, Tehrani, nor anyone else at APS discussed Edelman taking a

leave of absence or any other form of accommodation after learning of his illness and

hospitalization.

         76.   Edelman suffered from “long-haul” COVID-19 and experienced symptoms long

after his discharge from the hospital. He continued to exchange frequent text messages with

Tehrani regarding his symptoms.

         77.   On or around May 20, 2020, Tehrani called Edelman and informed him that APS

would not bring him back on staff.

         78.   At that time, Edelman still suffered from the effects of COVID-19.

         79.   In June 2020, APS brought almost all of its staff back to work.

         80.   Neither Tehrani nor any other APS employee engaged in any form of interactive

process or cooperative dialogue to discuss possible accommodations that might have allowed

Edelman to return to work then or in the future.

Edelman’s Employment and Termination Impacted New York City

         81.   The impact of APS’ termination of Edelman was and continues to be felt in New

York City.

         82.   Edelman worked as Vice President of Business Affairs and General Counsel at the

Long Island Office and the Manhattan Office.




                                                   10
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 11 of 17 PageID #: 11




       83.     In or around September 2015, Defendants purchased the current location for the

Manhattan Office. Edelman handled many of the tasks related to the purchase, including securing

the loan.

       84.     From November 2015 to June 2019, Defendants renovated the Manhattan Office.

       85.     Edelman oversaw the construction process, including negotiation of relevant

contracts, communication with contractors and vendors, and daily site visits.

       86.     Edelman was responsible for much of the business affairs conducted at the

Manhattan Office, including payroll, vendor contract negotiation and management, prospective

employee interviews, benefits coordination, payment of mortgages and taxes, supply orders, and

marketing inquiries.

       87.     Throughout his employment, Edelman communicated with and provided oversight

to employees in the Manhattan office on a daily basis. He also regularly attended practice meetings

and events in the Manhattan Office.

                          FIRST CAUSE OF ACTION
        DISABILITY DISCRIMINATION AND FAILURE TO ACCOMMODATE
                 IN VIOLATION OF THE REHABILITATION ACT

       88.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       89.     Plaintiff was rendered disabled when he contracted COVID-19.

       90.     Defendants were aware of Plaintiff’s disability.

       91.     Defendants perceived Plaintiff as disabled.

       92.     Defendants intentionally discriminated against Plaintiff.




                                                11
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 12 of 17 PageID #: 12




       93.     By the acts and practices alleged above, Defendants violated their duty to institute

and engage in an interactive process with the Plaintiff to attempt to find a reasonable

accommodation for him.

       94.     Further, Defendants failed to provide Plaintiff with a reasonable accommodation.

       95.     Defendants took an adverse employment action against Plaintiff because he was

disabled or regarded as disabled.

       96.     Defendants knew that their actions constituted unlawful discrimination and/or

showed reckless disregard for Plaintiff’s statutorily protected rights.

       97.     As a consequence of the discrimination engaged in by Defendants, Plaintiff has

suffered severe damages, including, but not limited to, deprivation of income and benefits, loss of

opportunity for advancement and promotion, and emotional distress.

                         SECOND CAUSE OF ACTION
        DISABILITY DISCRIMINATION AND FAILURE TO ACCOMMODATE
                       IN VIOLATION OF THE NYSHRL

       98.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       99.     Plaintiff was rendered disabled when he contracted COVID-19.

       100.    Defendants were aware of Plaintiff’s disability.

       101.    Defendants perceived Plaintiff as disabled.

       102.    Defendants intentionally discriminated against Plaintiff.

       103.    By the acts and practices alleged above, Defendants violated their duty to institute

and engage in an interactive process with the Plaintiff to attempt to find a reasonable

accommodation for him.

       104.    Further, Defendants failed to provide Plaintiff with a reasonable accommodation.

                                                 12
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 13 of 17 PageID #: 13




       105.    Defendants took an adverse employment action against Plaintiff because he was

disabled or regarded as disabled.

       106.    Defendants knew that their actions constituted unlawful discrimination and/or

showed reckless disregard for Plaintiff’s statutorily protected rights.

       107.    As described herein, Defendant Tehrani aided and abetted the discriminatory

conduct.

       108.    As a consequence of the discrimination engaged in by Defendants, Plaintiff has

suffered severe damages, including, but not limited to, deprivation of income and benefits, loss of

opportunity for advancement and promotion, and emotional distress.

                           THIRD CAUSE OF ACTION
           DISABILITY DISCRIMINATION IN VIOLATION OF THE NYCHRL

       109.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       110.    Plaintiff was rendered disabled due to contraction of COVID-19.

       111.    Defendants were aware of Plaintiff’s disability.

       112.    Defendants perceived Plaintiff as disabled.

       113.    Defendant intentionally discriminated against Plaintiff.

       114.    By the acts and said practices alleged above, Defendants treated Plaintiff less well

than other non-disabled employees.

       115.    Further, Defendants took an adverse employment action against Plaintiff because

he was disabled or regarded as disabled.

       116.    Defendants knew that their actions constituted unlawful discrimination and/or

showed reckless disregard for Plaintiff’s statutorily protected rights.


                                                 13
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 14 of 17 PageID #: 14




       117.    As a consequence of the discrimination engaged in by Defendants, Plaintiff has

suffered severe damages, including, but not limited to, deprivation of income and benefits, loss of

opportunity for advancement and promotion, and emotional distress.

                           FOURTH CAUSE OF ACTION
                 FAILURE TO ENGAGE IN COOPERATIVE DIALOGUE
                         IN VIOLATION OF THE NYCHRL

       118.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       119.    Plaintiff was rendered disabled and unable to work due to his contraction of

COVID-19.

       120.    Defendants were aware of Plaintiff’s disability.

       121.    Defendants perceived Plaintiff to be disabled.

       122.    Defendants intentionally discriminated against Plaintiff.

       123.    By the acts and said practices alleged above, Defendants have violated their

independent duty to institute and engage in a cooperative dialogue with Plaintiff in an attempt to

find a reasonable accommodation for him.

       124.    Further, Defendants failed to provide Plaintiff with a reasonable accommodation.

       125.    Defendants knew that their actions constituted unlawful discrimination and/or

showed reckless disregard for Plaintiff’s statutorily protected rights.

       126.    As a consequence of the discrimination engaged in by Defendants, Plaintiff has

suffered severe damages, including, but not limited to, deprivation of income and benefits, loss of

opportunity for advancement and promotion, and emotional distress.




                                                 14
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 15 of 17 PageID #: 15




                              FIFTH CAUSE OF ACTION
                       FAILURE TO PAY EARNED COMMISSIONS
                      IN VIOLATION OF NEW YORK LABOR LAW

       127.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       128.    NYLL § 193 prohibits an employer from deducting from an employee’s wages,

except in limited circumstances.

       129.    The unpaid commissions are wages as defined by NYLL § 190(1).

       130.    Plaintiff earned commissions for each year of his employment with Defendants.

       131.    Defendants violated NYLL § 193 by failing to pay Plaintiff his entire earned

commissions for the years 2015, 2016, 2017, 2018, 2019, and 2020.

       132.    Defendants’ violation of NYLL § 193 was willful.

       133.    Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from

Defendants his earned wages, liquidated damages, reasonable attorneys’ fees, and costs of this

action, all in an amount to be determined by this Court.

                                SIXTH CAUSE OF ACTION
                                 BREACH OF CONTRACT
                            IN VIOLATION OF COMMON LAW

       134.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       135.    Plaintiff and Defendants entered into an enforceable employment contract that

included the payment of commissions.

       136.    Defendants were obligated to pay Plaintiff the commissions pursuant to the

employment agreement.



                                                15
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 16 of 17 PageID #: 16




       137.    Defendants breached their obligations under the agreement by failing to pay

Plaintiff his earned commissions.

       138.    Defendants’ breach was not due to any act of Plaintiff.

       139.    As a result, Plaintiff suffered damages in an amount to be determined by the Court.

                                 DEMAND FOR JURY TRIAL

       140.    Plaintiff herein demands a trial by jury for all issues in this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Scott Edelman demands that a judgment be entered in his favor

and that the Court order and award Plaintiff the following relief against Defendants:


        A.     A declaratory judgment that the actions, conduct, and practices of Defendants

complained of herein violate the laws of the United States, the State of New York, and the City of

New York;

        B.     An award of damages against Defendants, in an amount to be determined at trial,

plus interest, to compensate for all monetary and/or economic damages;

        C.     An award of damages against Defendants, in an amount to be determined at trial,

plus interest, to compensate for all non-monetary and/or compensatory damages, including, but

not limited to, compensation for Plaintiff’s emotional distress;

        D.     An award of punitive damages in an amount to be determined at trial;

        E.     An award of liquidated damages in an amount to be determined at trial;

        F.     Pre-judgment interest on all amounts due;

        G.     An award of Plaintiff’s reasonable attorneys’ fees and costs; and




                                                 16
Case 2:21-cv-03109-GRB-SIL Document 1 Filed 06/02/21 Page 17 of 17 PageID #: 17




       H.    Such other and further relief as the Court may deem just and proper.


Dated: Melville, New York
       June 2, 2021
                                          Respectfully submitted,

                                          By: /s/ Troy L. Kessler
                                                  Troy L. Kessler

                                          KESSLER MATURA P.C.
                                          Troy L. Kessler
                                          534 Broadhollow Road, Suite 275
                                          Melville, New York 11747
                                          (631) 499-9100
                                          tkessler@kesslermatura.com

                                          Attorneys for Plaintiff




                                             17
